Citation Nr: 1145649	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which denied service connection for PTSD because evidence received was not new and material.  

The Veteran testified at a July 2010 Travel Board hearing; the hearing transcript has been associated with the claims file.  

The Veteran filed an initial claim for service connection for PTSD.  The Board notes that during the Veteran's Board hearing, he also identified current symptomatology related to depression and anxiety.  The Board has accordingly recharacterized the first issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2006 rating decision, the RO denied service connection for PTSD.

2.  Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.



CONCLUSIONS OF LAW

1. The December 2006 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. The evidence received subsequent to the December 2006 decision is new and material; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

The RO previously considered and denied the Veteran's claim for service connection for PTSD in an unappealed December 2006 rating decision. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in December 2006.  In that decision, the RO denied the Veteran's initial claim for service connection because there was no evidence of a confirmed stressful experience or event in service, treatment or diagnosis of PTSD in service, and no documentation of a current diagnosis of PTSD related to service.  Thus, the Board finds that new and material evidence in this case must indicate that the Veteran has PTSD or an acquired psychiatric disability that may be related to service. 

Evidence received subsequent to the December 2006 rating decision in relation to the Veteran's claim includes a November 2008 statement from the Veteran and a July 2010 Board hearing transcript.  This evidence is new in that it has not previously been received or presented.
	
The Board finds that the new evidence submitted is material.  The Board notes that the Veteran's DD Form 214 and personnel records show that he served as a utility helicopter repairer.  The Veteran reported during his Board hearing and in a November 2008 statement, that in June 1984, routine maintenance on a UH-1H "Huey" helicopter was performed by him, and a test flight was scheduled.  It appears that the Veteran was scheduled to be on this flight; however, he switched schedules with his good friend and roommate, R. T., who wanted more flight time.  The Veteran indicated that he ran the helicopter for take-off, did a preflight check, and said goodbye to the crew.  He later learned that there was a crash, and the crew, consisting of his platoon leader, R.T., and Officer C.H. had died.  He also identified current psychiatric symptomatology during his Board hearing, to include anxiety and depression.  The Veteran indicated that he had psychiatric symptoms started in service, the day after the crash.  He indicated that he gave up his jump wings because he did not want to fly after the incident.  The Veteran's lay statement and hearing testimony attest to the occurrence of an in-service stressor, current psychiatric symptomatology which may be related to his in-service stressor, as well as chronicity of symptomatology since service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim. 

Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened; however, as explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened; to this extent only, the appeal is granted.


REMAND


The Veteran has not been afforded a VA examination to determine if he has a current acquired psychiatric disorder, to include PTSD, etiologically related to active service.  See McLendon v. Nicholson, 20 Veteran. App. 79, 83 (2006).

During the Veteran's Board hearing, he identified current psychiatric symptomatology which he believes may be related to PTSD or other psychiatric disorder, to include anxiety and depression.  

The Veteran has also identified an in-service stressor, which the Board believes is capable of verification.  The Veteran's DD Form 214 and personnel records show that he served as a utility helicopter repairer in service.  The Veteran reported that in June 1984, routine maintenance on a UH-1H "Huey" helicopter was performed by him, and a test flight was scheduled.  The Veteran was apparently scheduled to be on this flight; however, he switched schedules with his good friend and roommate, R. T., who wanted more flight time.  The Veteran indicated that he ran the helicopter for take-off, did a preflight check, and said goodbye to the crew.  He later learned that there was a crash, and the crew, consisting of his platoon leader, D.C., R.T., and Officer C.H. had died.  The Veteran indicated that his psychiatric symptoms began in service, the day after this incident, and reported that he gave up his jump wings because he did not want to fly after the incident.  Personnel records show that the Veteran was a deliberate airborne terminee under AR-672-5-L Paragraph 1-29 (c) 2, that he was not recommended for further airborne assignments, with SQI "P" removed in October 1984.  

The Board finds that verification of the Veteran's stressor must be requested from the appropriate entity or entities in this case.  In a November 2008 statement, the Veteran indicated that a helicopter crash occurred in June 1984, while he was assigned to 820 Combat Aviation PET, MFO Sinai.  Personnel records show that the Veteran was assigned to Troop B, 1st Squadron (Air) 17th Cavalry Regiment in Fort Bragg, North Carolina around this time.  In his November 2008 statement, the Veteran clearly identified the names of individuals who died in that incident, to include, Private R.T., Chief Warrant Officer C.W., and Staff Sergeant D.C.  The RO/AMC should make an attempt to verify the Veteran's stressor described above. 

Thereafter, the Veteran should be afforded a VA examination to determine if the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD, etiologically related to service, to a verified in-service stressor, or to a fear of hostile military or terrorist activity consistent with the types, places, and circumstances of his service.  

Accordingly, the case is REMANDED for the following action:

1.  A notice (38 C.F.R. § 3.159(b)) letter must be furnished to the Veteran as to the claim for service connection for an acquired psychiatric disorder, to include PTSD.  This letter should address the newly enacted provisions of 38 C.F.R. § 3.304(f)(3).  

2.  The RO/AMC should conduct all appropriate development as to potential verification of the Veteran's reported in-service stressor.  Specifically, the RO/AMC should attempt to verify if individuals identified by the Veteran died in a helicopter crash in or around June 1984.  The Veteran indicated that the helicopter crash occurred while he was assigned to 820 Combat Aviation PET, MFO Sinai.  Personnel records show that the Veteran was assigned to Troop B, 1st Squadron (Air) 17th Cavalry Regiment in Fort Bragg, North Carolina around this time.  In a November 2008 statement, the Veteran identified the names of individuals who died in that incident, to include, Private R.T., Chief Warrant Officer C.H., and Staff Sergeant D.C.  

3.  After all available evidence has been associated with the claims file, RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD, anxiety, and depression.  The claims folder along with a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies should be conducted.  The examiner should specifically be informed of whether any in-service stressors have been verified.  The examiner is requested to respond to the following: 

(a.) After examination of the Veteran, identify any currently diagnosed acquired psychiatric disorders. 

(b.) State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified acquired psychiatric disorder was incurred or aggravated in service. 

(c.) State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has PTSD that is the result of a verified in-service stressor.  If there are no verified stressors, state whether it at least as likely not that the Veteran has PTSD that is related to a fear of hostile military or terrorist activity, but only if consistent with the types, places, and circumstances of his service. 

The examiner must provide a complete rationale for all opinions rendered with references to the evidence of record.  

4.  When the development has been completed, the RO/AMC should review the claim for service connection for an acquired psychiatric disorder, to include PTSD, based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


